IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

MONA M. CUMBERLAND,

              Appellant,

 v.                                                      Case No. 5D16-1012

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Orange County,
Greg A. Tynan, Judge.

James S. Purdy, Public Defender, and
Steven N. Gosney, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Mona Cumberland appeals her conviction and sentence for one count of fighting

and baiting animals under section 828.122(3), Florida Statutes (2014). The charge

stemmed from an organized dogfight that occurred at a residence where Cumberland

lived. On the night of Cumberland’s arrest, law enforcement entered the backyard of the

residence and observed two pit bulls actively fighting in a makeshift fighting ring. Thirty-

three dogs were taken from the property. Most of the animals were bleeding and had
facial injuries. Additionally, paraphernalia found within the home and on the property was

consistent with an organized dogfighting operation. Twenty-six people were arrested on

the night of the incident.

       Cumberland raises a number of issues on appeal, only one of which merits

discussion. The trial court ordered Cumberland to pay $3000 to the ASPCA as part of her

sentence. We reverse that portion of Cumberland’s sentence because “there is no

statutory authority permitting the trial court to order . . . a $3000 donation to the ASPCA,”

and therefore imposing that requirement was improper. See Bell v. State, 216 So. 3d 751,

752 (Fla. 5th DCA 2017).

       Accordingly, we affirm Cumberland’s conviction but reverse and remand for the

trial court to strike the $3000 donation to the ASPCA from her sentence.

       AFFIRMED IN PART; REVERSED IN PART; and REMANDED.

COHEN, C.J., PALMER and EISNAUGLE, JJ., concur.




                                             2